                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                                      5:19-cv-67-FDW

JOSEPH F. STEEPLETON, JR.,           )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                                               ORDER
FNU GREEN,                           )
                                     )
            Defendant.               )
____________________________________ )


         THIS MATTER comes before the Court on Plaintiff’s pro se Letter, (Doc. No. 10), that

is construed as a Motion for Reconsideration.

         Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983 on May 20, 2019,

alleging that excessive force was used against him at the Alexander Correctional Institution. 1 He

filed a Letter on June 12, 2019, stating that he would “like to stop this lawsuit” until he gets the

$350 to pay the filing fee. (Doc. No. 10 at 1). The court construed the Letter as a Notice of

Voluntary Dismissal under Rule 41 of the Federal Rules of Civil Procedure and this action was

terminated on June 27, 2019. (Doc. No. 9). Plaintiff filed the instant Motion for Reconsideration

on July 21, 2019, arguing that he did not intend to voluntarily dismiss this case.

         The Court will grant Plaintiff’s Motion for Reconsideration because he did not, apparently,

seek to have his Letter construed as a Notice of Voluntary Dismissal. See Fed. R. Civ. P. 60.

         IT IS, THEREFORE, ORDERED that:


         1
           Plaintiff’s address of record is at the Southern Correctional Institution, however, the NCDPS website
indicates that he is presently located at the Polk Correctional Institution. See https://www.ncdps.gov/dps-
services/crime-data/offender-search. Plaintiff is cautioned that it is his responsibility to keep the Court apprised of his
present address at all times or this action may be dismissed for lack of prosecution.
                                                            1
(1) Plaintiff’s Letter, (Doc. No. 10), is construed as a Motion for Reconsideration and is

   GRANTED.

(2) The Clerk of Court is instructed to reopen this case.

                                      Signed: December 18, 2019




                                         2
